Exhibit 10.1

 

SECOND AMENDMENT
AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Second Amendment to Amended and Restated Employment Agreement is entered
into between GENERAL MOLY, INC., a Delaware corporation (the “Company”) and
BRUCE D. HANSEN (“Hansen” or “Executive”) to be effective as of February 27,
2009.

 

RECITALS

 

A.                                   Effective as of September 13, 2007, Idaho
General Mines, Inc., the predecessor to the Company, and Executive entered into
an Amended and Restated Employment Agreement, which was subsequently amended
effective as of January 1, 2009 (the “Agreement”).

 

B.                                     The Company and Executive now desire to
amend the Agreement to extend the term of the Agreement, to revise the
definition of and payments related to a Change of Control.

 

AMENDMENT

 

THEREFORE, in consideration of the foregoing and the mutual promises and
covenants set forth below, the parties agree as follows:

 

1.                                       Section 2.1 (Term of Agreement) is
hereby amended and restated to read in its entirety as follows:

 

2.1                                 Subject to the provisions for early
termination as hereinafter provided, the term of this Agreement shall commence
as of September 13, 2007 and shall terminate automatically on December 31, 2011,
(the “Term”) unless the parties, prior to the end of the Term, enter into a
written agreement renewing or extending this Agreement.

 

2.                                       Section 2.2(e) (Change of Control) is
hereby amended and restated to read in its entirety as follows:

 

(e)                                  automatically upon a Change of Control, in
which event the Company shall pay to Hansen three (3) times his annual Base
Compensation, as in effect immediately prior to the closing of the Change of
Control (the “Change of Control Payment”).  Furthermore, the cash incentive
award for major financing will be paid, if it has not previously been paid, and
all outstanding stock-based equity awards will vest upon the effective date of
the closing of the Change of Control event.  The Change of Control Payment and,
if applicable, the cash incentive award for major financing, shall be paid in a
lump sum, on a date determined by the Company, within 60 days following the
effective date of the closing of the Change of Control event, provided such
event also constitutes a “change in control” event for purposes of Treasury
Regulation § 1.409A-3(i)(5) otherwise, such payment shall be made in a lump sum,
on a date determined by the Company (or its successor), within 60 days following
Executive’s separation from service after the effective date of the closing of
the Change of Control, except as required by Section 2.5.  For purposes of this
Agreement, Change of Control shall mean:

 

--------------------------------------------------------------------------------


 

(i)                                     The acquisition by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of either (A) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that, for purposes of this
Section 2.2(e)(i), the following acquisitions shall not constitute a Change of
Control:  (i) any acquisition directly from the Company, (ii) any acquisition by
the Company, or (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any affiliated company; or

 

(ii)                                  Consummation of a reorganization, merger,
statutory share exchange or consolidation or similar corporate transaction
involving the Company or the acquisition of assets or stock of another entity by
the Company (each, a “Business Combination”), in each case unless, following
such Business Combination, (A) all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding Company Common Stock
and the Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, and (B) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 50% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination; or

 

(iii)                               Individuals who, as of the date hereof,
constitute the Board of Directors of the Company (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office

 

2

--------------------------------------------------------------------------------


 

occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board; or

 

(iv)                              A sale or disposition of all or substantially
all of the operating assets of the Company to an unrelated party; or

 

(v)                                 Approval by the shareholders of the Company
of a complete liquidation or dissolution of the Company.

 

Except for this Second Amendment to the Agreement, all terms and conditions of
the Agreement, as previously amended, shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Second Amendment to Amended
and Restated Employment Agreement on the dates set forth below, to be effective
as of February 27, 2009.

 

 

GENERAL MOLY, INC.

 

The Company

 

 

 

 

 

By:

/s/ David A. Chaput

 

 

 

 

 

Date:

March 5, 2009

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

By:

/s/ Bruce D. Hansen

 

 

Bruce D. Hansen

 

 

 

Date:

March 5, 2009

 

 

 

3

--------------------------------------------------------------------------------